Citation Nr: 1519501	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  14-04 984	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to July 1946, June 1951 to March 1959, and April 1959 to January 1968.  The Veteran died on March [redacted], 1988.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2013 decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2015.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was previously denied in a July 2007 Board decision.

2.  Evidence received since the July 2007 denial is cumulative or redundant of evidence already considered in that earlier decision, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.



CONCLUSIONS OF LAW

1.  The July 2007 Board decision, which denied the appellant's claim of service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard July 2013 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  A VA medical opinion was provided in July 2006 in connection with the previous claim.  Although another VA medical opinion was not provided in connection with the appellant's current claim, the duty to provide an opinion does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed in detail in the analysis section, the appellant's claim has not been reopened; thus, an opinion is not required.  Therefore, VA's duty to assist has been met.

II. New and Material Evidence

Service connection for the cause of the Veteran's death was previously denied in a July 2007 Board decision because the evidence did not show that a tracheotomy caused or contributed to the Veteran's death.  The decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

A finally decided claim by the Board may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 20.1105 (2014).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Prior to the July 2007 Board decision, the record contained the Veteran's service treatment records and post-service treatment records.  These documents informed the Board that the Veteran underwent a tracheotomy during active service.  There was confusion about the injury that lead to the tracheotomy, with the appellant alleging that the Veteran was stabbed in the neck while serving in Korea.  The Board ultimately found there to be no credible evidence to support that allegation and determined the tracheotomy resulted from an in-service car accident.  Regardless of the cause of the procedure, the evidence showed that Veteran's tracheotomy did occur during active service and, hence, if it had caused or contributed to the Veteran's death then service connection would have been warranted.

Post-service medical records from 1983 and 1984 showed that the Veteran's throat was found to be normal with no problems.  A well healed scar over the trachea area was noted.  Medical records from 1987 showed that the Veteran complained of a cough, sore throat, dryness in the back of his throat, and yellowish white productive sputum.  They also showed that he reported a history of tracheal stenosis, status post injury to trachea due to stab wound in neck from war injury, and that he reported a history of polyps on his vocal cords that had been removed multiple times.

During the 1980's the Veteran also sought treatment at the University of Nebraska Medical Center (UNMC) for heart and lung problems.  He would complain of symptoms such as fatigue, shortness of breath, dyspnea on exertion, and two-pillow orthopnea.  The appellant would report many episodes during the night where she observed that the Veteran stopped breathing and violently tried to start to breathe again.  The Veteran underwent testing and it revealed that he did not suffer from paroxysmal nocturnal dyspnoea.  The treatment records did reveal that the Veteran suffered from a number of other diseases and disabilities that may have impacted his breathing, including type II diabetes mellitus, atherosclerotic heart disease, congestive heart failure, hypertension, hyperlipidemia, obesity, chronic obstructive pulmonary disease secondary to cigarette smoking, hyperuricemia, and a history of sleep apnea.

The Veteran passed away on March [redacted], 1988.  The treatment record from that date revealed that, while getting ready for bed, the Veteran complained of the sudden onset of a "lead feeling" in his chest and heaviness in his arms.  While speaking with the appellant, he suddenly slumped back and struck his head on the doorway.  The appellant noticed he was no longer breathing.  The treatment record listed as the diagnosis "Full Code probably 2° [secondary] to massive myocardial infarction."  The Veteran's death certificate indicated that he died of natural causes, probably due to arteriosclerotic heart disease, and it also noted that his diabetes mellitus was of significance.

The Veteran's death certificate was amended in December 2005.  It indicated that he died of asphyxiation due to mediastinal fibrosis with tracheal stenosis, as a consequence of an old bayonet war injury.  This amendment was made on the basis of the appellant's historical recollections.  There was no indication that the Veteran's medical records were reviewed during the process of amending the death certificate.

The record also previously contained a July 2006 VA medical opinion in which the examiner reached several conclusions.  He determined that there was no evidence in the medical records suggesting that the Veteran had mediastinal fibrosis and tracheal stenosis.  There was no evidence of an in-service bayonet injury, but there was evidence of two in-service automobile accidents, the second of which resulted in a tracheotomy.  He found that the veteran's cause of death was not caused by or the result of an in-service wound and it was also less likely than not caused by or as a result of tracheal stenosis from a tracheotomy.

Lastly, in March 2007 the appellant testified at a Board hearing.  She reported that the Veteran was stabbed in the throat during in-service combat.  Since that point, the Veteran underwent multiple surgeries to remove the adhesions that would grow in his throat.  She alleged that the doctors told her that he would eventually die from this problem, and that in 1988 he did in fact die from suffocation.

Since the July 2007 Board decision, the appellant has submitted a new treatment records from UNMC, including one from April 1984 in which the Veteran was referred to the Department of Otorhinolaryngology (ear, nose, and throat) for a 20 plus year history of hoarseness.  Under the clinical history subsection it was written that "[t]he patient states that the onset of this problem was during the Korean War when he was stabbed in the neck and was hospitalized with a tracheostomy tube for some time.  Since that time he has had polyps in the throat region which have had to be removed..."

The appellant also appeared at another Board hearing in April 2015 in which she testified that the Veteran was stabbed in the neck in service and since that time he had a history of his throat closing up and having to get surgery so that he could breathe again.  She stated that he died of suffocation/asphyxiation.

As this medical record and the hearing testimony were not before VA at the time of the July 2007 Board decision, they are new.  The Board finds, however, that the information contained in the medical record and provided at the hearing is cumulative and redundant of the information before VA at the time of the prior denial by the Board in July 2007.  At that time, the record already contained treatment records from the same medical provider in which the Veteran indicated that he had been stabbed in the neck in service.  The record also contained the same theory for service connection the appellant continues to advance and nearly identical statements.  The appellant's statements were previously considered by the Board in July 2007 and thus do not help substantiate her claim.

Therefore, the Board finds that the additional evidence is cumulative or redundant of evidence already considered in that earlier decision, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Thus, reopening of the appellant's claim for service connection for the cause of the Veteran's death is not warranted.


ORDER

New and material evidence having not been submitted for the claim of service connection for the cause of the Veteran's death; thus, the appeal to reopen the claim is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


